927 So. 2d 169 (2006)
Herbert BANKS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D03-1232.
District Court of Appeal of Florida, First District.
April 27, 2006.
Alexander Dombrowsky, Law Offices of Alexander Dombrowsky, Special Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General; John Andrew Atkinson, Assistant Attorney General; Edward C. Hill, Jr., Special Counsel, Criminal Appeals, Tallahassee, for Appellee.
PER CURIAM.
In this direct criminal appeal, we reverse the trial court's order denying appellant's pro se motion to withdraw his plea, and remand with directions that the trial court appoint conflict-free counsel to assist appellant in the preparation and presentation of his motion. See, e.g., Young v. State, 910 So. 2d 899 (Fla. 1st DCA 2005); Norman v. State, 897 So. 2d 553 (Fla. 1st DCA 2005); Jones v. State, 827 So. 2d 1086 (Fla. 1st DCA 2002); Lester v. State, 820 So. 2d 1078 (Fla. 1st DCA 2002); Wofford v. State, 819 So. 2d 891 (Fla. 1st DCA 2002).
REVERSED and REMANDED, with directions.
WOLF, WEBSTER and BROWNING, JJ., concur.